Citation Nr: 1103404	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress 
disorder (PTSD) rated as 30 percent disabling for the period 
prior to November 29, 2006, and as 70 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to November 
1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which, in pertinent part, granted entitlement to service 
connection for PTSD, with a 10 percent rating assigned, effective 
April 9, 2003.  

A May 2006 statement of the case granted a higher initial rating 
of 30 percent, effective April 9, 2003.  A claimant is presumed 
to be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for a higher initial rating for 
PTSD remains before the Board.  

The Veteran and his son provided testimony before the undersigned 
Veterans Law Judge at the RO in September 2007.  A transcript is 
of record.  

In February 2009, the Board remanded the issue of entitlement to 
a higher initial rating in excess of 30 percent for PTSD for 
additional development.  A July 2009 rating decision granted a 
higher initial rating of 70 percent for PTSD, effective November 
29, 2006.  Again as this does not represent a full grant of 
benefits sought on appeal, the issue is considered below.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The February 2009 Board remand also requested additional 
development regarding entitlement to service connection for 
tinnitus.  A November 2009 rating decision granted service 
connection for tinnitus, which represents a full grant of the 
benefits sought on appeal.  





FINDINGS OF FACT

1.  For the period prior to April 8, 2005, the Veteran's PTSD 
manifested by occupational and social impairment with no more 
than occasional decreases in work efficiency.

2.  Beginning April 8, 2005, the Veteran's PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, and mood without total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to April 8, 2005, the schedular criteria 
for a disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning April 8, 2005, the schedular 
criteria for a disability rating of 70 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. § 1155;  
38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

This appeal arises from disagreement with an initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted, the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of error 
in this case.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d) (2010).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided proper VA examinations in June 2004, August 2006 and 
April 2009 for PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.  

Legal Criteria- Initial Rating of PTSD

Disability evaluations are determined by evaluating the extent to 
which a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Prior to April 8, 2005

The Veteran reported few, if any, of the symptoms listed under 
the 50 percent rating criteria for PTSD prior to April 8, 2005.  
During a June 2004 VA PTSD examination, the Veteran reported that 
he was currently and had been employed as a truck driver for six 
years.  Although he stated that his PTSD symptoms interfered 
moderately with his employment in the past, he had never been 
unable to work due to a mental, emotional, behavioral, alcohol, 
drug or relationship problem.  He described his relationship with 
his wife and two children to be fair or good, his relationships 
with his neighbors were excellent, and his relationships with his 
co-workers and most other people were fair.  He stated that he 
had one close friend and two casual friends and he participated 
in leisure activities such as spending time with family and 
neighbors, watching television, eating out, home projects and 
doing chores.  The VA examiner found that while his mood was 
anxious, his insight and judgment were fair, his thought 
processes were logical and coherent and there was no evidence of 
delusions or suicidal and homicidal ideations.  A GAF score was 
60 was assigned and the examiner described the PTSD symptoms as 
moderate.  
According to the record, at no time prior to April 8, 2005, did a 
medical professional find or the Veteran endorse symptoms of 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and long-
term memory, impaired judgment, impaired abstract thinking or 
disturbances of motivation.  Although the Veteran described some 
difficulty with personal relationships and with employment in the 
past, the record shows that those symptoms were mild to moderate 
and occasional at best and did not rise to the level to warrant a 
50 percent disability rating.  

Therefore, for the period prior to April 8, 2005, an initial 
rating in excess of 30 percent for PTSD must be denied.  


Beginning April 8, 2005

A July 2009 rating decision granted an initial rating of 70 
percent for PTSD, effective November 29, 2006, based on a VA 
medical center (VAMC) treatment record.  However, the Board finds 
that a 70 percent rating for PTSD was warranted beginning April 
8, 2005.  

During VAMC treatment on April 8, 2005, the Veteran admitted to 
both suicidal and homicidal ideation.  He had separated from his 
wife reportedly due to his PTSD symptoms and stated that he found 
work and his relationships with his sons to be most stressful.  
The Veteran reported some memory problems for immediate, recent 
and remote events.  His mood was numb and demonstrated a 
depressed affect and the Veteran endorsed difficulty 
concentrating.  Although he was employed, he described a reduced 
ability to function to the point that he often forgot what he had 
done or how he arrived somewhere.  The VA physician found that 
the Veteran's PTSD symptoms caused clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning and assigned a GAF score of 54.  

An August 2005 VAMC treatment record similarly noted that the 
Veteran had separated from his wife and that he was having 
trouble concentrating.  He reported that he had made mistakes at 
work and as a result, he was moved from a position in 
administration to a position as a truck driver.  He endorsed 
episodic panic attacks which caused him to have to pull over when 
driving.  He stated that he had had trouble with his bosses 
because he had become paranoid and aggressive.  The Veteran 
reported that he did not socialize and had only one close friend.  
The VA doctor noted that his mood was anxious and intense, his 
affect was angry at times, and his attention and concentration 
were fair to poor.  A GAF score of 52 was assigned for chronic 
PTSD.  

The Veteran's wife submitted a statement in October 2005, where 
she described the Veteran's anger outbursts, a decrease in short-
term memory, significant difficulty in crowds, sleep disturbance 
and difficulty maintaining regular employment.  She stated that 
his PTSD symptoms caused their separation.  In a November 2005 
statement, the Veteran confirmed the PTSD symptoms noted by his 
wife.  He also stated that he had been demoted from a supervisor 
to a truck driver due to his PTSD symptoms and endorsed suicidal 
ideation.  

The Board recognizes that some VAMC treatment records from this 
time period seem to indicate at least a slight improvement at 
times in the Veteran's reported symptomatology.  However, these 
treatment records are sporadic and are inconsistent with the 
majority of treatment records beginning April 8, 2005.  Resolving 
reasonable doubt in the Veteran's favor, as he endorsed 
significant difficulties with social and occupational 
functioning, disturbances in mood, concentration and memory, and 
suicidal ideation, the Board finds that the criteria for a 70 
percent rating have been met effective April 8, 2005.  38 
U.S.C.A.  
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers, Mauerhan.  
Although he has significant impairment in most areas of social 
and occupational functioning, the Veteran is not totally 
impaired.  While he has reported having difficulty maintaining 
employment due to his PTSD symptoms, the record establishes that 
he has maintained employment throughout the appellate period.  
During the most recent VA examination in April 2009, the Veteran 
stated that he was still employed as a truck driver.  He has not 
reported any period of unemployment throughout the period here on 
appeal.  Moreover, the April 2009 VA examiner found that there 
was not total social and occupational impairment as he was able 
to maintain employment.  Therefore, a 100 percent disability 
rating for PTSD is not warranted for any point during the period 
here on appeal.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by social 
and occupational impairment with symptoms such as irritability, 
suicidal ideation, mood impairment and sleep disturbance.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

As discussed above, the Veteran has not reported that he is 
unemployed or that service connected disabilities cause him to be 
unemployable.  There is no other evidence to that effect in the 
claims folder.  Accordingly, further consideration of entitlement 
to TDIU is not required.









	(ORDER CONTINUED ON NEXT PAGE)
ORDER

For the period prior to April 8, 2005, entitlement to a higher 
initial rating in excess of 30 percent for PTSD is denied.  

For the period beginning April 8, 2005, an initial rating of 70 
percent, but no more, is granted.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


